Exhibit 10.2 AMENDMENT NO. 1 TO AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT This AMENDMENT NO. 1 (“Amendment”) to Amended and Restated Change in Control Agreement (the “Agreement”) is made as of the 1st day of January 2010 between KAMAN CORPORATION, a Connecticut corporation (the “Company”) and NEAL J. KEATING (“Executive”). W I T N E S S E T H: WHEREAS, the Company and the Executive have entered into the Agreement, which was most recently amended and restated as of November 11, 2008; and WHEREAS, the Company and the Executive desire to further amend the Agreement; NOW THEREFORE, in consideration of the foregoing, of the mutual promises contained herein and of the other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.A new sentence is added to Section 15 of the Agreement as the first sentence thereof, as follows:“Except as specifically provided in this Agreement, this Agreement shall not affect the respective rights and obligations of the Company and the Executive under the Executive Employment Agreement.” 2.Capitalized Terms.
